-~   -.AO 2!58 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of 1
                                                                                                                                                            l7

                                               UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                               JUDGMENT IN A CRIMINAL CASE
                                          v.                                          (For Offenses Committed On or After November 1, 1987)



                               Lucas De La Rosa-Meraz                                 Case Number: 3:19-mj-20931

                                                                                      Mark F. Adams
                                                                                      Defendant's Attorney


      REGISTRATION NO. 83389298
      THE DEFENDANT:
       IZI pleaded guilty to count( s) 1 of Complaint
                                                     --~---"-~-~~-~~-~-~~---~~~~----~

       D was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                          Nature of Offense                                                       Count Number(s)
      8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                             1

       D The defendant has been found not guilty on count( s)
                                                                                -----------~------~
       D Count(s)                                                                      dismissed on the motion of the United States.
                         -~-~~---------~---




                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                           6--nME SERVED                           D __________ days

       IZI Assessment: $10 WAIVED IZI Fine: WAIVED
       IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, February 21, 2019
                                                                                   Date of Imposition of Sentence
                                    ('     (

      Received
                           '    \   ~::.   \.---             FILED
                    DUSM

                                                             FEB 2 I 2019
                                                      CLERK, U.S. DISTRICT COURT
                                                    ~~UTHERN DISTRICT OF CALIFORNIA
      Clerk's Office Copy                          --------..!o~E~Pu~Tr.JY                                                       3:19-mj-20931
